45 N.Y.2d 869 (1978)
United States Trust Company of New York, as Successor Indenture Trustee, Respondent,
v.
First National City Bank, Appellant.
Court of Appeals of the State of New York.
Argued September 12, 1978.
Decided October 19, 1978.
George J. Wade, Robert S. Blanc, III, and Gary G. Lyons for appellant.
Dugald Campbell Brown, James C. Sargent, James H. Bell, Hollace T. Cohen and Renee E. Ring for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the opinion by Mr. Justice *871 SAMUEL J. SILVERMAN at the Appellate Division (57 AD2d 285). Question certified answered in the affirmative.